DETAILED ACTION
This communication is responsive to the application, filed February 22, 2022.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on February 22, 2022, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 recites “the third resource includes” and “the third network event”.  Claim 19 should recite “a third resource includes” and “a third network event”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,269,711. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application recite similar limitations and are obvious variants of claims 1-9 of U.S. Patent No. ‘711.
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 11,269,711. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-19 of the instant application recite similar limitations and are obvious variants of claims 10-15 of U.S. Patent No. ‘711.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,269,711. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application recite similar limitations and is obvious variants of claim 20 of U.S. Patent No. ‘711.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per claim 20, it is rejected because the applicant has provided evidence that the applicant intends the term "computer-readable storage medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 0106-0107).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lagos et al. (US 2017/0288940 A1) in view of Radhakrishnan (US 2013/0339515 A1) and further in view of Rao (US 2008/0021918 A1).

As per claim 1:  A method comprising:
generate, based on dependencies among the plurality of resources, a logical event associated with a second resource, wherein the second resource is expected to be affected by the first network event;
detect, after generating the logical event associated with the second resource, a second network event affecting the second resource; and
Lagos discloses [0016, 0082] providing a dependency graph as an instantiation of a linked resource model in which a plurality of resources are linked by at least one dependency.  A change is propagated to one of the plurality of resources to at least one other of the plurality of resources in the graph.  The propagating includes applying at least one of a forward chaining mechanism configured for propagating a change from a source resource to a target resource linked to the source resource by a dependency to satisfy a given intention.
detect a first network event affecting a first resource of a plurality of resources on a network; 
Lagos discloses detecting events that affect a plurality of resources, but fails to explicitly disclose the event is a network event.  Radhakrishnan discloses a similar method, which further teaches [Fig. 1; 0008-0012] monitoring resources of a plurality of network factors and detecting abnormal resource event as either an independent resource or a multivariate resource.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lagos with that of Radhakrishnan.  One would have been motivated to detect a network event because it allows to identify additional potential network incidents [Radhakrishnan; 0008].
refrain from processing the second network event.
Lagos and Radhakrishnan disclose detecting network resources and events, but fail to explicitly disclose refrain from processing network event.  Rao discloses a similar method, which further teaches [0070] custom scheduling rules allow creating dependencies between plurality of events, creating events, merging events, discarding events [refrain from processing events], and other activities related to events.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lagos and Radhakrishnan with that of Rao.  One would have been motivated to refrain from processing network event because it allows to customize event rules [Rao; 0070].

As per claim 2:  The system of claim 1, wherein to refrain from processing the second network event, the processing circuitry is further configured to:
merge the second network event into the logical event associated with the second resource.
Rao discloses [0070] custom scheduling rules allow creating dependencies between plurality of events, creating events, merging events, discarding events, and other activities related to events.

As per claim 9:  The system of claim 1, wherein to generate the logical event associated with the second resource, the processing circuitry is further configured to:
generate a resource graph that models dependencies between the plurality of resources on the network.
Lagos discloses [0049] repercussions on the inference related to the calculation of the impact and corresponding propagation within the resource dependencies of the network.

As per claim 10:  The system of claim 9, wherein to generate the logical event associated with the second resource, the processing circuitry is further configured to:
generate the resource graph based on event dependencies among the plurality of resources.
Lagos discloses [0049] repercussions on the inference related to the calculation of the impact and corresponding propagation within the resource dependencies of the network.

As per claim 11:  The system of claim 1, wherein to generate the logical event associated with the second resource, the processing circuitry is further configured to:
generate a resource graph that models dependencies between the plurality of resources on the network.
Lagos discloses [0049] repercussions on the inference related to the calculation of the impact and corresponding propagation within the resource dependencies of the network.

As per claim 12:  The system of claim 9, wherein to generate the logical event associated with the second resource, the processing circuitry is further configured to:
apply the resource graph to generate a plurality of inference rules with respect to the plurality of resources modeled by the resource graph.
Lagos discloses [0049] repercussions on the inference related to the calculation of the impact and corresponding propagation within the resource dependencies of the network.

As per claim 13:  The system of claim 9, wherein to generate the logical event associated with the second resource, the processing circuitry is further configured to:
receiving programming input; and
generate the resource graph based on the programming input.
Lagos discloses [0076] the graph generator generates a dependency graph as a specific instantiation of the LRM for a set of linked resources based on user inputs.

As per claim 14:  The system of claim 9, wherein to generate the logical event associated with the second resource, the processing circuitry is further configured to:
apply temporal constraints to each of the dependencies modeled by the resource graph.
Lagos discloses [0046] resources related to the dependency class are used to describe each conversion in terms of its temporal information and the entities it involves along with their roles in the relationship.

As per claim 15:  The system of claim 1, wherein to generate the logical event associated with the second resource, the processing circuitry is further configured to:
determine that the second resource has both resource and event dependencies on the first resource.
Lagos discloses [0016, 0082] providing a dependency graph as an instantiation of a linked resource model in which a plurality of resources are linked by at least one dependency.  A change is propagated to one of the plurality of resources to at least one other of the plurality of resources in the graph.  The propagating includes applying at least one of a forward chaining mechanism configured for propagating a change from a source resource to a target resource linked to the source resource by a dependency to satisfy a given intention.

As per claim 16:  The system of claim 1, wherein to generate the logical event associated with the second resource, the processing circuitry is further configured to:
perform a forward chaining analysis to identify the second resource.
Lagos discloses [0016] the propagating includes applying at least one of a forward chaining mechanism configured for propagating a change from a source resource to a target resource linked to the source resource by a dependency to satisfy a given intention.

As per claims 17-19:  Although claims 17-19 are directed towards a system claim, they are rejected under the same rationale as the method claims 1, 2, and 9-16 above.

As per claim 20:  Although claim 20 is directed towards a computer readable storage medium, it is rejected under the same rationale as the method claim 1 above.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if they overcome the Double Patenting rejection above and are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20170102997 A1 – Purushothaman discloses a method of detection, remediation and inference rule development for network evens and an analytics engine that detects patterns and relationships in the events.  
·         US 20040268335 A1 – Martin discloses instruction chains represented by a data dependency graph with multiple nodes for the instruction chains.  The scheduling is done based on previous related instructions, resources used by the instruction and resources available.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114